DETAILED ACTION
	Claims 1-11 and 19-20 are present for examination.
	Claims 12-18 have been cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/29/2020 being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 5-6 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chaurasia et al. (WO2016/073019).
With respect claim 1, Chaurasia et al. teaches generating a first value that is unique to a particular allocation region within memory (see paragraphs 18-19 and 64; identifier generation system 100 can first determine a location identifier available for allocation to the object and then determine a reuse identifier for allocation to the object. For instance, the location identifier may refer to a storage location on a segment in the DFS).
Chaurasia et al. does not explicitly teach generating a second value as a function of the first value and at least a third value that is associated with an object stored within the particular allocation region within memory; generating, based at least in part on the second value, a unique object identifier for the object stored within the particular allocation region within memory.
However, Chaurasia et al. a reuse identifier is allocated from a set of reuse identifiers associated with that location identifier for allocation to the objects being created with that location identifier... Subsequently, a unique identifier is generated for the object based on the allocated reuse identifier (see page 18, paragraphs 68 and 70 (i.e., first 68)) (i.e., second value is obtained using location identifier and another value (reuse identifier))… And wherein identifier allocation module 108 can generate a unique identifier for the object based on the assigned reuse identifier for the location identifier it is associated with. The identifier allocation module 108 can append a location identifier to the reuse identifier to generate a unique identifier for the object (i.e., unique object identifier is based on second value)) (see paragraphs 22, 42 and 70-71).
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the computer-readable media to include the above mentioned to provide for uniquely identifying the object for a substantial period of operation of the DFS without errors (see Chaurasia, paragraph 28).
With respect claim 5, Chaurasia et al. teaches wherein the third value includes a memory address identifying a location within the particular allocation region in memory where the object is stored (see paragraphs 42 and 71; unique identifier can be generated for the object by appending at least the reuse identifier with the location identifier. In another instance, a segment identifier (i.e., segment location) can be appended to the location identifier for the segment on which the object is created).

With respect claim 6, Chaurasia et al. does not explicitly teach wherein the first value is combined with at least the third value by applying a mixing function that mixes bits of the first value with bits of at least the third value.
However, Chaurasia et al. teaches wherein the identifier allocation module 108 can append an auxiliary identifier to the unique identifier to create a DFS level unique identifier to uniquely identify the object across the distributed file system. For example, the identifier allocation module 108 can prefix the segment identifier for the segment on which the object is created to the unique identifier, i.e., the location identifier and the reuse identifier, to the inode number (inum) allocated for the object. Thus the DFS level unique identifier can include the segment identifier prefixed to the location identifier, such as the inode number (inum), in turn, prefixed to the reuse identifier, such as the inode generation number (see paragraph 42).
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the computer-readable media to include the above mentioned to provide for uniquely identifying the object for a substantial period of operation of the DFS without errors (see Chaurasia, paragraph 28).

With respect claim 19, Chaurasia et al. teaches generating a first value that is unique to a particular allocation region within memory (see paragraphs 18-19 and 64; identifier generation system 100 can first determine a location identifier available for allocation to the object and then determine a reuse identifier for allocation to the object. For instance, the location identifier may refer to a storage location on a segment in the DFS).
Chaurasia et al. does not explicitly teach generating a second value as a function of the first value and at least a third value that is associated with an object stored within the particular allocation region within memory; generating, based at least in part on the second value, a unique object identifier for the object stored within the particular allocation region within memory.
However, Chaurasia et al. a reuse identifier is allocated from a set of reuse identifiers associated with that location identifier for allocation to the objects being created with that location identifier... Subsequently, a unique identifier is generated for the object based on the allocated reuse identifier (see page 18, paragraphs 68 and 70 (i.e., first 68)) (i.e., second value is obtained using location identifier and another value (reuse identifier))… And wherein identifier allocation module 108 can generate a unique identifier for the object based on the assigned reuse identifier for the location identifier it is associated with. The identifier allocation module 108 can append a location identifier to the reuse identifier to generate a unique identifier for the object (i.e., unique object identifier is based on second value)) (see paragraphs 22, 42 and 70-71).
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the method to include the above mentioned to provide for uniquely identifying the object for a substantial period of operation of the DFS without errors (see Chaurasia, paragraph 28)

Claim(s) 2-3 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chaurasia et al. (WO2016/073019) in view of Rossmann et al. (US 2009/0132622).
With respect claim 2, Chaurasia et al. does not teach wherein the instructions further cause: detecting a memory reclamation event within the particular allocation region; responsive to detecting the memory reclamation event within the particular allocation region, generating a new value that is unique to the particular allocation region within memory; and generating object identifiers for objects newly allocated within the particular allocation region within memory based on the new value.
However, Rossmann et al. teaches wherein in a garbage collection cycle, garbage collection manager 508 initiates a garbage collection in memory module 520. Garbage collection is typically initiated by garbage collection manager 508 when memory block 522 is fully allocated for various objects and no more memory space is left for further allocation of objects… If the mark flag in the data structure of the object is set to zero, the data stored in all the memory locations allocated for the object is deleted from memory block 522. The address space left vacant in memory block 524 upon deletion of the object is made available to memory manager 504 for further allocation to new objects (see paragraph 27 and 31; garbage collection is performed and unique object identifier can be obtained for new objects allocated).
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the computer-readable media taught by Chaurasia et al. to include the above mentioned to improve the way to determine which objects are no longer referenced and make available the memory space occupied by such unreferenced objects (see paragraphs 2 and 30-31).

With respect claim 3, Chaurasia et al. does not teach wherein the instructions further cause: detecting a memory reclamation event within the particular allocation region; responsive to detecting the memory reclamation event within the particular allocation region, storing, in at least one of a header of the object or in a table entry mapped to an object pointer, at least one of the unique object identifier or data, including at least the first value, sufficient to redetermine the unique object identifier.
However, Rossmann et al. teaches wherein in a garbage collection cycle, garbage collection manager 508 initiates a garbage collection in memory module 520. Garbage collection is typically initiated by garbage collection manager 508 when memory block 522 is fully allocated for various objects and no more memory space is left for further allocation of objects… If the mark flag in the data structure of the object is set to one, the data stored in all the memory locations allocated to the object is moved to memory block 524. The translation table is subsequently updated with the addresses of the new memory locations allocated to the object in memory block 524 see paragraph 27 and 31; garbage collection is performed and table is updated to include location and associated object identifier).
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the computer-readable media taught by Chaurasia et al. to include the above mentioned to improve the way to determine which objects are no longer referenced and make available the memory space occupied by such unreferenced objects (see paragraphs 2 and 30-31).

With respect claim 20, Chaurasia et al. does not teach detecting a memory reclamation event within the particular allocation region; responsive to detecting the memory reclamation event within the particular allocation region, generating a new value that is unique to the particular allocation region within memory; and generating object identifiers for objects newly allocated within the particular allocation region within memory based on the new value.
However, Rossmann et al. teaches wherein in a garbage collection cycle, garbage collection manager 508 initiates a garbage collection in memory module 520. Garbage collection is typically initiated by garbage collection manager 508 when memory block 522 is fully allocated for various objects and no more memory space is left for further allocation of objects… If the mark flag in the data structure of the object is set to zero, the data stored in all the memory locations allocated for the object is deleted from memory block 522. The address space left vacant in memory block 524 upon deletion of the object is made available to memory manager 504 for further allocation to new objects (see paragraph 27 and 31; garbage collection is performed and unique object identifier can be obtained for new objects allocated).
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the method taught by Chaurasia et al. to include the above mentioned to improve the way to determine which objects are no longer referenced and make available the memory space occupied by such unreferenced objects (see Rossmann, paragraphs 2 and 30-31).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chaurasia et al. (WO2016/073019) in view of Ramesh et al. (US 2016/0170649).
With respect claim 8, Chaurasia et al. does not teach wherein generating, based on the second value, the unique object identifier comprises applying a hash function to the second value to derive a hash code; wherein the derived hash code is used as the unique object identifier.
However, Ramesh et al. teaches wherein table 405 maps the OID to a hash value. This hash value can be, for example, a hash of the data stored in the object, and can be generated using any desired hash algorithm, such as a universal hash algorithm or a cyclic redundancy check (CRC). Once the hash value corresponding to the OID has been determined, table 410 can be accessed, which maps the hash value to the tuple including the device ID and address storing the object (see paragraph 38).
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the computer-readable media taught by Chaurasia et al. to include the above mentioned to improve the storage of data and storage space utilization (see paragraphs Ramesh, paragraphs 39).

Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chaurasia et al. (WO2016/073019) in view of Gabor et al. (US 2016/0124802).
With respect claim 10, Chaurasia et al. does not teach teaches wherein the particular allocation region is a first buffer that is local to a first thread and the first value is a first nonce assigned to the first buffer; wherein the instructions further cause generating a second nonce that is unique to a second buffer that is local to a second thread; wherein object identifiers for objects stored in the second buffer are generated as a function of the second nonce and not the first nonce.
However, Gabor et al. teaches memory allocation request, the processing device implementing a memory allocation routine may allocate a memory buffer of the requested size, rounded up to the nearest multiple of the granularity of the MCD identifier assignment (e.g., 64 bytes), from the application heap. At block 330, the processing device may generate the MCD identifier value to be associated with one or more memory blocks of a pre-defined size (e.g., 64 bytes) comprised by the memory buffer being allocated (e.g., by randomly generating a value or incrementing a static variable value) (see paragraphs 30, 38 and 39; for every memory buffer allocated an object identifier is generated).
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the computer-readable media taught by Chaurasia et al. to include the above mentioned to prevent memory corruption that may be caused by accessing memory no longer available  (see paragraphs Gabor, paragraphs 16-17).

With respect claim 11, Chaurasia et al. does not teach teaches wherein the particular allocation region is shared by a plurality of threads.
However, Gabor et al. teaches wherein the particular allocation region is shared by a plurality of threads (see paragraph 37; two or more threads)
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the computer-readable media taught by Chaurasia et al. to include the above mentioned to prevent memory corruption that may be caused by accessing memory no longer available  (see paragraphs Gabor, paragraphs 16-17).


Allowable Subject Matter
Claims 4, 7 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kumar et al. (US 2019/0042440) teaches object storage system with multi-level hashing function for storage address determination.
Shao et al. (US 2013/0290648) teaches efficient data object storage and retrieval.
Seidl et al. (US 7,269,705) teaches memory space management for object-based memory system.
Jung (US 2006/0026379) teaches effective memory management method and device in-object oriented application.
Wright et al. (US 2007/0162528) teaches a memory-management system that supports both address-referenced objects and identifier-referenced objects, wherein an address-referenced object is accessed through a reference containing an address of the object, and wherein an identifier-referenced object is accessed through a reference containing an object identifier (OID) for the object.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARACELIS RUIZ whose telephone number is (571)270-1038. The examiner can normally be reached Monday-Friday 11:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald G. Bragdon can be reached on (571)272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARACELIS RUIZ/            Primary Examiner, Art Unit 2139